Exhibit 10.4
PROMISSORY NOTE

    Date of Issuance $7,800,000   April 29, 2010

          FOR VALUE RECEIVED, Jiawei Solarchina Co., Ltd., a Hong Kong
corporation (the “Borrower”), hereby promises to pay to the order of Evergreen
Solar, Inc., a Delaware corporation (the “Lender”), the principal sum of Seven
Million Eight Hundred Thousand United States Dollars (US$7,800,000.00), together
with interest thereon from the date of this Note. Interest shall accrue at a
rate of seven and one-half percent (7.5%) per annum, compounded semi-annually;
provided that the interest rate will be adjusted to correspond with the rate
applicable to the to Lender’s obligation to purchase shares in Evergreen Solar
(China) Co., Ltd. from by Hubei Science & Technology Investment Co. (“HSTIC”)
(with the effective date of any change in the rate under this note to be the
same as the effective date of the change to the HSTIC loan rate). Any principal
amount not converted into Equity Securities (as defined below) as permitted
pursuant to the terms of this Note, the principal and accrued interest shall be
due and payable by Borrower on April 30, 2015.
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Borrower, or at such other place as the
holder hereof may from time to time designate in writing to the Borrower.
Payment shall be credited first to Costs (as defined below), if any, then to
accrued interest due and payable and the remainder applied to principal.
Prepayment of principal, together with accrued interest, may be made after
providing sixty (60) days written notice to Lender. The holder hereby waives
demand, notice, presentment, protest and notice of dishonor. All payments made
pursuant to this Note shall be made in United States Dollars.
2. Security and Guarantee. This Note is intended to be secured by a security
agreement to be negotiated and agreed between Borrower and Lender whereby
Borrower shall pledge plant and equipment of adequate value to secure Borrower’s
repayment obligation hereunder. Borrower and Lender shall negotiate and agree to
the terms of such security agreement immediately following the repayment of
Lender’s currently existing loan from Hubei Science and Technology Investment
Co. Borrower agrees to meet its commitment to provide a Guarantee as set forth
in its loan application.
3. Representations and Warranties of the Borrower. In connection with the
transactions provided for herein, the Borrower hereby represents and warrants to
the Lender that he Borrower is duly organized, validly existing and in good
standing under the laws of Hong Kong and has all requisite corporate power and
authority to carry on its business as now conducted. The Borrower is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect on its
business or properties.
4. Conversion of the Note. The Lender has option of converting the note amount
up to Five Million Dollars ($5,000,000.00), in the aggregate, of the note to
capital stock or other securities of Borrower at any time of prior to the
repayment of the note, including after receipt of notice of early repayment. The
parties agree to negotiate in good faith and in a timely manner to establish the
details of this conversion right, including, among other relevant concerns, the
process for providing the Lender with sufficient information necessary to make a
conversion decision and the basis for calculating the amount of securities that
will be provided to the Lender

 



--------------------------------------------------------------------------------



 



upon conversion, which may include reference to the price of the applicable
securities being sold to third parties or the price paid for securities in
connection with an acquisition of the Borrower by means of a merger,
consolidation, share exchange or other similar transaction or series of related
transactions or in connection with a public offering of shares, and terms
related to the execution of agreements (in a form customary and reasonable)
relating to the acquisition of securities upon conversion, which may include
registration, co sale, rights of first refusal, rights of first offer and voting
rights, relating to such securities.
5. Application of Note Amount to Acquisition of Jiawei Solar (Wuhan) Co., Ltd.
If Lender elects to or is required to acquire Jiawei Solar (Wuhan) Co., Ltd. as
a result of the put or call option provided for in Section 3.3.a. or 3.4.a. of
the Manufacturing Services Agreement dated July 14, 2009 among Lender, Borrower
and their affiliates, then the unpaid principal amount and accrued interest
under this Note may be applied at the option of Lender to pay amounts required
to be paid by Lender to Borrower.
6. Miscellaneous.
6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Note shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Note, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Note, except as expressly provided in
this Note.
6.2 Governing Law. This Note shall be governed by and construed under the laws
of the Commonwealth of Massachusetts as applied to agreements among
Massachusetts residents, made and to be performed entirely within the
Commonwealth of Massachusetts.
6.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Note.
6.4 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
6.5 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Note, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
6.6 Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
6.7 Covenants of the Borrower to Deliver Information and Financial Statements.
The Borrower shall deliver to Lender such financial statements or information as
the Borrower provides to its stockholders simultaneously with the delivery
thereof to the stockholders.

2



--------------------------------------------------------------------------------



 



6.8 Further Assurance. From time to time, the Borrower shall execute and deliver
to Lender such additional documents and shall provide such additional
information to the Lender as Lender may reasonably require to carry out the
terms of this Note, and any agreements executed in connection herewith, and to
be informed of the financial and business conditions and prospects of the
Borrower.
6.9 Waiver of Jury Trial. TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY
HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
NOTE, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALING
OF THE PARTIES HERETO WITH RESPECT TO THIS NOTE, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. TO THE EXTENT
EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY SUCH CLAIM,
DEMAND, ACTION OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY
AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER PARTY
HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
6.10 Set-Off. Lender may set-off any payments owed to it by Borrower against any
payment obligations of Lender to Borrower under this Note or any other
agreement.
6.11 Entire Agreement; Amendments and Waivers. This Note and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Any term of this Note may be amended and the observance of any term may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Borrower and the Lender. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each future holder of all such securities, and the Borrower.
     IN WITNESS WHEREOF the duly undersigned authorized representative of
Borrower has executed and delivered this Note as of the date of Issuance
referenced above.

            JIAWEI SOLARCHINA CO., LTD.
      By:   /s/ D. Kongxian         [b80513b8051301.gif]        Ding Kongxian
[b80513b8051302.gif] CEO
Chairman & CEO     

          ACKNOWLEDGED AND AGREED:

EVERGREEN SOLAR, INC.
      By:   /s/ Michael El-Hillow         Chief Financial Officer             

3